Detailed Action

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 15 and 23 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

In regards to claim 15 and 23, both claims recites a reactive mass used to amplify an acoustic data signal. The applicant’s specification recites that the mass is made of tungsten and can also adjust the natural frequency modes of transmission [par. 0049 L. 6-10, par. 0061].  The applicant’s specification fails to explain how this mass is able to amplify the acoustic signal. The applicant’s specification does not provide any details about how acoustic signals are amplified by interacting with this mass. Therefore, it is unclear what this mass is and how it works in order to amplify the acoustic signals. For this reason, the claims fail to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 1, the claim recites in line 3 “comprising the steps of”. The word “the” in front of the limitation(s) “steps” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “comprising [[the]] steps of”.
Also, the claim recites in line 7 “wherein the RDS is configured”. The claim recites an RDS in line 3 and another in line 7. It is unclear if the aforementioned limitation in line 7 is referring to the RDS defined in line 3 or to the RDS defined in line 7. For this reason, the claim is indefinite. The examiner has interpreted line 7 of the claim in the following way in order to advance prosecution: “(c) providing [[an]] the RDS downhole from the BMMP, wherein the RDS is configured to generate RDS data”.

In regards to claim(s) 2-8, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 1.

In regards to claim 5, line 1 recites “in which the RDS is” and in line 2 “at the RDS”. Claim 1 recites an RDS in line 3 and another in line 7. It is unclear if the aforementioned limitations in line 1 and 2 are referring to the RDS defined in line 3 of claim 1 or to the RDS defined in line 7 of claim 1. For this reason, the claim is indefinite. If claim 1 is amended as suggested by the examiner, the issue will be solved.

In regards to claim 6, line 1 has the same issues described in the rejection of claim 5 above. For this reason, the claim is indefinite.

In regards to claim 7, the claim recites in line 3 “at least one of the group consisting of”. The word “the” in front of the limitation(s) “group” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “at least one of [[the]] a group consisting of”.
Also, line 1 of the claim has the same issues described in the rejection of claim 5 above. For this reason also, the claim is indefinite.

In regards to claim 9, lines 3 and 7-8 of the claim have the same issues described in the rejection of claim 1 above. For this reason, the claim is indefinite.

In regards to claim(s) 10-15, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 9.

In regards to claim 12, line 1 has the same issues described in the rejection of claim 5 above. For this reason, the claim is indefinite.

In regards to claim 14, line 1 of the claim has the same issues described in the rejection of claim 7 above. For this reason, the claim is indefinite.

In regards to claim 16, the claim recites in line 4 “a Main Processing Unit (MPU) positioned an acoustic sensor”. It appears that some words are missing from the aforementioned limitation because it is unclear where the MPU is positioned. For this reason the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “a Main Processing Unit (MPU) and an acoustic sensor positioned uphole from the BMMP”.

In regards to claim(s) 17-23, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 16.

In regards to claim 22, line 1 of the claim has the same issues described in the rejection of claim 7 above. For this reason, the claim is indefinite.

	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art (APPA) in view of Orban et al. (US-5,373,481).

In regards to claim 1, AAPA teaches that it is well known in the art that in a Bottom Hole Assembly (BHA) for subterranean drilling oriented such that downhole is towards a drill bit and uphole is away from the drill bit, a method for telemetering data from a Remote Data Source (RDS) is performed [see applicant’s specification par. 0003 L. 1-11]. Furthermore, AAPA teaches that the method comprises providing a Bottom Mounted Mud Pulser (BMMP) in the BHA and providing a Main Processing Unit (MPU) uphole from the BMMP [see applicant’s specification par. 0003 L. 8-11, par. 0004 L. 3-6]. AAPA further teaches that the method comprises providing the RDS downhole from the BMMP, wherein the RDS is configured to generate RDS data [see applicant’s specification par. 0003 L. 3-11, par. 0004 L. 8-13].
AAPA teaches that RDS data is transmitted to the MPU using EM telemetry [see applicant’s specification par. 0003 L. 8-11, par. 0004 L. 11-13, par. 0005 L. 1-2]. However, AAPA does not teach that acoustic telemetry can be used to transmit the RDS data.
On the other hand, Orban teaches that RDS data can be transmitted to the MPU using acoustic telemetry [col. 4 L. 54-58 (RDS), col. 5 L. 1-8 (RDS data via acoustic telemetry)]. Orban teaches that the method comprises providing an acoustic sensor [col. 4 L. 8-11]. Also, Orban teaches that the method comprises encoding the RDS data into a corresponding first encoded RDS data signal [col. 5 L. 27-30]. Orban further teaches that the method comprises translating the first encoded RDS data signal into a corresponding acoustic RDS data signal [col. 5 L. 27-32]. Furthermore, Orban teaches that the method comprises causing the acoustic RDS data signal to follow an acoustic pathway at least partially uphole to the acoustic sensor [col. 5 L. 8-11 and L. 42-46]. Also, Orban teaches that the method comprises causing the acoustic sensor to translate the acoustic RDS data signal into a second encoded RDS data signal and causing the MPU to decode the second encoded RDS data signal into RDS data and send said decoded RDS data to the BMMP [col. 5 L. 50-57]. Furthermore, Orban teaches that the method comprises causing the BMMP to telemeter RDS data received from the MPU in at least an uphole direction [col. 5 L. 54-57].  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Orban’s teachings of using acoustic telemetry to transmit the data from the RDS which is later relayed using mud pulse telemetry in the method taught by AAPA because acoustic communication provides reliable data communications from a place near the drill bit.
The combination of AAPA and Orban does not explicitly teach that the acoustic sensor is located uphole from the BMMP. However, one of ordinary skill in the art, before the filing date of the claimed invention, would have placed the acoustic sensor in any place where the data can be received reliably. Therefore, one of ordinary skill in the art, before the filing date of the claimed invention, would have placed the acoustic sensor uphole from the BMMP because the sensor will be able to receive acoustic signals reliably at that location. 

In regards to claim 2, the combination of AAPA and Orban, as applied in claim 1 above, further teaches that selected ones of the MPU and the BMMP are retrievable [see applicant’s specification par. 0004 L. 1-6].  

In regards to claim 3, the combination of AAPA and Orban, as applied in claim 1 above, further teaches that the first encoded RDS data signal containing the RDS data is transmitted as an acoustic signal and that the second RDS encoded data signal is decoded to obtain the RDS data [see Orban col. 5 L. 27-30 and L. 50-57]. This teaching means that the first and second encoded RDS data signals are substantially the same because if the second encoded data signal is not substantially the same than the first encoded data signal, the system would not be able to recover the data that was transmitted from the RDS.

In regards to claim 4, the combination of AAPA and Orban, as applied in claim 1 above, further teaches that a Universal Bottom Hole Orientation (UBHO) sub can be located between the RDS and the tool receiving the data [see applicant’s specification par. 0004 L. 6-7]. The combination also teaches that acoustic signals are transmitted from the RDS to the tool using an acoustic pathway comprising metal walls of the elements that are between the RDS and the tool [see Orban col. 5 L. 424-6]. This teaching means that when a UBHO is present between the tool and the RDS, its metal walls will be part of the acoustic pathway.  

In regards to claim 5, the combination of AAPA and Orban, as applied in claim 1 above, further teaches that the RDS is configured to generate RDS data at the RDS [see applicant’s specification par. 0003 L. 4-11, see Orban col. 4 L. 58-65].  

In regards to claim 7, the combination of AAPA and Orban, as applied in claim 1 above, further teaches that RDS can be a Diagnostics While Drilling tool or a logging while drilling tool [see applicant’s specification par. 0003 L. 4-6, see Orban col. 4 L. 54-65]. The combination does not explicitly teach that the RDS is selected from a group consisting of (1) a Diagnostics While Drilling tool; (2) a Logging While Drilling tool; (3) a Measurement While Drilling tool; (4) a Dynamics While Drilling tool; (5) a Rotary Steerable System; and (6) a smart motor. However, one of ordinary skill in the art, before the filing date of the claimed invention, would have selected the RDS from the claimed list because those components or tools can provide useful information about the conditions downhole or about the state of some drilling components.  

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art (APPA) in view of Orban et al. (US-5,373,481) as applied to claim 1 above, and further in view of Birchak et al. (US-5,924,499).

In regards to claim 6, the combination of AAPA and Orban, as applied in claim 1 above, does not teach that step (e) is performed downhole from the RDS.  
On the other hand, Birchak teaches that the acoustic transmitter is downhole from the RDS [fig. 3 element 25 (acoustic transmitter) and 125 (RDS)]. This teaching means that step (e) is performed downhole from the RDS.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Birchak’s teachings of placing the acoustic transmitter downhole from the RDS in the method taught by the combination because that location permits to transmit acoustic signals reliably.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art (APPA) in view of Orban et al. (US-5,373,481) as applied to claim 1 above, and further in view of McMillion et al. (US-9,523,272).

In regards to claim 8, the combination of AAPA and Orban, as applied in claim 1 above, does not teach that step (e) includes amplifying the acoustic signal.  
On the other hand, McMillion teaches that an encoded acoustic data signal can be amplified by including an impedance mismatch point (reactive mass) [fig. 1 element 31, fig. 2 element 31, col. 4 L. 38-45,  col. 7 L. 7-17 L. 44-47 and L. 54-61, col. 8 L. 1-3 and L. 8-14]. This teaching means that step (e) includes amplifying the acoustic signal.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use McMillion’s teachings of using an impedance mismatch point to amplify the encoded acoustic signal in the method taught by the combination because it will permit a receiver to successfully receive the acoustic signals even when there are objects that attenuate the signals along the acoustic pathway.

Claim(s) 9-14 and 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art (APPA) in view of Orban et al. (US-5,373,481) and Birchak et al. (US-5,924,499).

In regards to claim 9, the combination of AAPA and Orban, as shown in the rejection of claims 1 and 5 above, teaches the claimed method except the step of providing a piezoelectric translator.
The combination of AAPA and Orban further teaches that the first encoded RDS data signal is transmitted using an acoustic transmitter [see Orban col. 5 L. 27-30]. However, the combination does not teach that the acoustic transmitter is  piezoelectric translator.
On the other hand, Birchak teaches that acoustic signals comprising the first encoded RDS data signal can be transmitted by a transmitter comprising piezoelectric crystals [col. 4 L. 21-25, col. 9 L. 35-42, col. 10 L. 5-7]. This teaching means that the method comprises a step of providing a piezoelectric translator downhole from the BMMP and a step of causing the piezoelectric translator to translate the first encoded RDS data signal into a corresponding acoustic RDS data signal.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Birchak’s teachings of using piezoelectric translator as the acoustic transmitter of the system in the method taught by the combination because a piezoelectric translator provides reliable acoustic communications.

In regards to claim 10, the combination of AAPA, Orban and Birchak, as applied in claim 9 above, further teaches that selected ones of the MPU and the BMMP are retrievable [see applicant’s specification par. 0004 L. 1-6]. 

In regards to claim 11, the combination of AAPA, Orban and Birchak, as applied in claim 9 above, further teaches that the first encoded RDS data signal containing the RDS data is transmitted as an acoustic signal and that the second RDS encoded data signal is decoded to obtain the RDS data [see Orban col. 5 L. 27-30 and L. 50-57]. This teaching means that the first and second encoded RDS data signals are substantially the same because if the second encoded data signal is not substantially the same than the first encoded data signal, the system would not be able to recover the data that was transmitted from the RDS.

In regards to claim 12, the combination of AAPA, Orban and Birchak, as applied in claim 9 above, further teaches that the piezoelectric translator is downhole from the RDS [see Birchak fig. 3 element 25 (piezoelectric translator) and 125 (RDS)].  

In regards to claim 13, the combination of AAPA, Orban and Birchak, as applied in claim 9 above, further teaches that a Universal Bottom Hole Orientation (UBHO) sub can be located between the RDS and the tool receiving the data [see applicant’s specification par. 0004 L. 6-7]. The combination also teaches that acoustic signals are transmitted from the RDS to the tool using an acoustic pathway comprising metal walls of the elements that are between the RDS and the tool [see Orban col. 5 L. 424-6]. This teaching means that when a UBHO is present between the tool and the RDS, its metal walls will be part of the acoustic pathway.  

In regards to claim 14, the combination of AAPA, Orban and Birchak, as applied in claim 9 above, further teaches that RDS can be a Diagnostics While Drilling tool or a logging while drilling tool [see applicant’s specification par. 0003 L. 4-6, see Orban col. 4 L. 54-65]. The combination does not explicitly teach that the RDS is selected from a group consisting of (1) a Diagnostics While Drilling tool; (2) a Logging While Drilling tool; (3) a Measurement While Drilling tool; (4) a Dynamics While Drilling tool; (5) a Rotary Steerable System; and (6) a smart motor. However, one of ordinary skill in the art, before the filing date of the claimed invention, would have selected the RDS from the claimed list because those components or tools can provide useful information about the conditions downhole or about the state of some drilling components.

In regards to claim 16, the combination of AAPA, Orban and Birchak, as shown in the rejection of claim 9 above, teaches a method in a bottom assembly comprising the claimed elements and performing the claimed functions. Therefore, the combination also teaches the claimed BHA. 

In regards to claim 17, the combination of AAPA, Orban and Birchak, as shown in the rejection of claim 10 above, teaches the claimed limitations.

In regards to claim 18, the combination of AAPA, Orban and Birchak, as shown in the rejection of claim 11 above, teaches the claimed limitations.

In regards to claim 19, the combination of AAPA, Orban and Birchak, as shown in the rejection of claim 12 above, teaches the claimed limitations.

In regards to claim 20, the combination of AAPA, Orban and Birchak, as shown in the rejection of claim 13 above, teaches the claimed limitations.

In regards to claim 21, the combination of AAPA, Orban and Birchak, as shown in the rejection of claim 9 above, teaches the claimed limitations.
In regards to claim 22, the combination of AAPA, Orban and Birchak, as shown in the rejection of claim 14 above, teaches the claimed limitations.

Claim(s) 15 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art (APPA) in view of Orban et al. (US-5,373,481) and Birchak et al. (US-5,924,499) as applied to claim 9 and 16 above, and further in view of McMillion et al. (US-9,523,272).

In regards to claims 15, the combination of AAPA and Orban, as applied in claim 9 above, does not teach that step (e) includes amplifying the acoustic signal.  
On the other hand, McMillion teaches that an encoded acoustic data signal can be amplified by including an impedance mismatch point (reactive mass) [fig. 1 element 31, fig. 2 element 31, col. 4 L. 38-45,  col. 7 L. 7-17 L. 44-47 and L. 54-61, col. 8 L. 1-3 and L. 8-14]. This teaching means that step (f) includes causing a reactive mass to amplify the acoustic signal.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use McMillion’s teachings of using an impedance mismatch point to amplify the encoded acoustic signal in the method taught by the combination because it will permit a receiver to successfully receive the acoustic signals even when there are objects that attenuate the signals along the acoustic pathway.

In regards to claims 23, the combination of AAPA and Orban, as applied in claim 9 above, does not teach that step (e) includes amplifying the acoustic signal.  
On the other hand, McMillion teaches that an encoded acoustic data signal can be amplified by including an impedance mismatch point (reactive mass) [fig. 1 element 31, fig. 2 element 31, col. 4 L. 38-45,  col. 7 L. 7-17 L. 44-47 and L. 54-61, col. 8 L. 1-3 and L. 8-14]. This teaching means that the BHA comprises a reactive mass, wherein the reactive mass is configured to amplify the acoustic RDS data signal after translation by the acoustic transmitter which in the case of the combination is a piezoelectric translator.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use McMillion’s teachings of using an impedance mismatch point to amplify the encoded acoustic signal in the BHA taught by the combination because it will permit a receiver to successfully receive the acoustic signals even when there are objects that attenuate the signals along the acoustic pathway.

Other Cited Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Alteirac et al. (US-2013/0038464) teaches a system where data is transmitted from a RDS using acoustic telemetry and a tool relays the RDS data using mud pulse telemetry [par. 0012, par. 0033 L. 1-3 and L. 15-19].

Park et al. (US-10,364,668) teaches a system where data is transmitted from a RDS using acoustic telemetry and a tool relays the RDS data using mud pulse telemetry [col. 3 L. 26-38].

Hay et al. (US-10,386,318) teaches a system where data is transmitted from a RDS using acoustic telemetry and a tool relays the RDS data using mud pulse telemetry [col. 14 L. 31-36].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685